Amyotte v Armic Serv. Corp. (2018 NY Slip Op 08272)





Amyotte v Armic Serv. Corp.


2018 NY Slip Op 08272


Decided on December 5, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 5, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SANDRA L. SGROI
BETSY BARROS
ANGELA G. IANNACCI, JJ.


2018-00110
 (Index No. 510384/15)

[*1]Matthias Amyotte, appellant, 
vArmic Service Corp., et al., respondents.


Ogen & Sedaghati, P.C., New York, NY (Eitan Alexander Ogen of counsel), for appellant.
Abrams, Fensterman, Fensterman, Eisman, Formato, Ferrara & Wolf LLP, Brooklyn, NY (Thomas Torto of counsel), for respondents.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Bernard J. Graham, J.), dated May 12, 2016. The order denied the plaintiff's motion for summary judgment on the issue of liability without prejudice to renew upon the completion of discovery.
ORDERED that the order is affirmed, with costs.
In a personal injury action, a party should generally be afforded a reasonable opportunity to conduct discovery prior to the determination of a motion for summary judgment (see CPLR 3212[f]; Brea v Salvatore, 130 AD3d 956). Here, the plaintiff moved for summary judgment on the issue of liability less than three weeks after the defendants filed their answer, and under the unique circumstances of this case, the defendants did not have an adequate opportunity to conduct discovery (see Chander v Eagle Sanitation, Inc., 153 AD3d 658; Okula v City of New York, 147 AD3d 967, 968; Brea v Salvatore, 130 AD3d at 956-957). Accordingly, we will not disturb the Supreme Court's determination to deny the plaintiff's motion for summary judgment on the issue of liability without prejudice to renew upon the completion of discovery.
CHAMBERS, J.P., SGROI, BARROS and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court